                   2:14-cr-20035-MMM-DGB # 104             Page 1 of 8
                                                                                               E-FILED
                                                                      Friday, 16 April, 2021 03:32:13 PM
                                                                           Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 14-CR-20035
                                                     )
DAVID LEE GARCIA, JR.,                               )
                                                     )
               Defendant.                            )

                                ORDER AND OPINION

       Now before the Court is Defendant David Lee Garcia, Jr.’s Second Amended

Motion for Compassionate Release (“Amended Motion”). ECF No. 102. For the reasons

stated below, Defendant’s Amended Motion is DENIED.

                                       Background

       From 2012 through 2014, Defendant was involved in a drug conspiracy where the

conspirators arranged for large quantities of cocaine to be driven in a semi-tractor trailer

from Mission, Texas to locations throughout Illinois and Indiana. ECF No. 77 at 5.

Defendant was involved in transporting between 50 and 150 kilograms of cocaine a week.

Id. Defendant owned a trucking company in Texas and used its semi-tractors to transport

the drugs.

       In June 2014, DEA agents seized 49 kilograms of cocaine from a tractor trailer as

Defendant and his associate were driving. Id. The plan was for Defendant to drop off a

legitimate shipment before meeting with other coconspirators who would disassemble a

hidden compartment, unload the cocaine, and load approximately one-million dollars in

United States currency into the compartment ECF. No. 60 at 9–10. Defendant was planning



                                             1
                  2:14-cr-20035-MMM-DGB # 104             Page 2 of 8




to then pickup up another legitimate shipment to drive back to Texas before finally

dropping the trailer off at a specified residence. The plea agreement reflects that 49

kilograms of cocaine had a wholesale value of more than $1 million and a street value of

more than $4 million. ECF No. 60 at 10.

        Defendant and others were charged with conspiracy to possess more than five

kilograms of cocaine with intent to distribute it. The amount of cocaine attributable to

Garcia was approximately 5,349 kilograms of cocaine. Defendant also had two prior drug

convictions. If the Government filed notices of both drug convictions, then Defendant

could have been facing a mandatory life sentence, but the Government only filed a notice

regarding one of the prior offenses. ECF No. 77 at 17. In the Presentence Investigation

Report, Defendant’s guideline range was calculated as being 324 months to 405 months.

Id. Defendant pleaded guilty, and on November 9, 2015, the Court sentenced Garcia to

serve 194 months imprisonment, pursuant to a plea agreement.

       Defendant is serving his 194-month sentence in the federal Bureau of Prisons

(“BOP”), and the parties agree that his projected release date is July 15, 2028. Defendant

represents that he is housed at a minimum-security camp attached to USP Atlanta and that

he works as an orderly. Defendant further represents that he and other orderlies are

permitted to drive themselves to the BOP Regional office located 12 miles away, work

their shift, and drive back without a guard to accompany them. The Government does not

appear to dispute these representations.

       Defendant first filed a pro se motion for a reduced sentence pursuant to the First

Step Act on April 12, 2020. ECF No. 95. The Court appointed the Federal Public Defender

to represent Defendant. d/e 04/27/2020. On May 13, 2020, the Federal Public Defender



                                            2
                   2:14-cr-20035-MMM-DGB # 104               Page 3 of 8




filed an Amended Motion for Compassionate Release, which the Government opposed.

ECF No. 98. The Court held a hearing and denied the motion during that hearing. d/e

05/28/2020. Defendant filed another pro se motion for a reduced sentence on February 22,

2021. ECF No. 100. The Court again appointed the Federal Public Defender to represent

Defendant. d/e/ 02/23/2021. The Federal Public Defender filed an Amended Motion March

10, 2021. The Government filed a response again opposing the request. ECF. No. 103. This

Order follows.

                                      Legal Standard

       Before filing a motion for compassionate release, a defendant is required to first

request that the BOP file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court may

grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after thirty days have passed “from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” Id.

       The compassionate release statute directs the Court to make three considerations:

(1) whether extraordinary and compelling reasons warrant a sentence reduction; (2)

whether a reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3)

whether a reduction would be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing Commission, however,

has not updated its policy statements since the First Step Act came into effect. Prior to the

passage of the First Step Act, federal judges were only able to release prisoners for

compassionate release reasons upon motion by the BOP. United States v. Gunn, 980 F.3d

1178, 1179 (7th Cir. 2020). The First Step Act gave judges the power to grant



                                               3
                   2:14-cr-20035-MMM-DGB # 104             Page 4 of 8




compassionate release on a prisoner’s own motion provided that the prisoner first allowed

the BOP to review the request and make a recommendation or thirty days had passed since

the prisoner submitted his or her request to the BOP. Id. In Gunn, the Seventh Circuit

determined that the most recent policy statements from the Sentencing Commission do not

apply to prisoner-initiated motions because the guidelines only address those motions that

were brought pursuant to a BOP motion. Id. at 1180. Accordingly, the Seventh Circuit held

that “because the Guidelines Manual lacks an applicable policy statement, the trailing

paragraph of § 3582(c)(1)(A) does not curtail a district judge’s discretion. Any decision is

‘consistent with’ a nonexistent policy statement.” Id. This Court is therefore not bound by

the Sentencing Commission’s analysis in § 1B1.13 or the application notes regarding the

definition of “extraordinary and compelling reasons.” Id. at 1181.

       Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the

motion, the Seventh Circuit strongly suggested that those guidelines are still relevant to

district courts’ decisions. The Seventh Circuit explained that the guidelines provide a

“working definition of ‘extraordinary and compelling reasons’” and cautioned that a judge

who “strikes off on a different path risks an appellate holding that judicial discretion has

been abused.” Id. at 1180. “In this way the Commission’s analysis can guide discretion

without being conclusive.” Id. The Seventh Circuit further stated that it would “expect”

district judges to give the BOP Director’s analysis regarding the prisoner’s request

“substantial weight, even though under the First Step Act the Director’s views are not

controlling.” Id. Based on the available guidance from the Seventh Circuit, this Court will

give great weight to the Sentencing Guidelines regarding motions for compassionate



                                             4
                   2:14-cr-20035-MMM-DGB # 104             Page 5 of 8




release even though they are not binding in this case. Finally, this Court is disinclined to

grant a sentence reduction unless it determines that a defendant “is not a danger to the

safety of any other person or to the community.” See USSG § 1B1.13(2).

                                        Discussion

        In his Amended Motion, Defendant essentially argues that his serious and chronic

medical conditions and the COVID-19 pandemic constitute extraordinary and compelling

reasons to grant compassionate release and that this Court should exercise its independent

authority to reduce his sentence based on his record in the BOP. ECF No. 102. The

Government urges the Court to deny his Amended Motion because he has not demonstrated

extraordinary and compelling reasons justifying release and the § 3553(a) factors do not

support a sentence reduction. ECF No. 103.

        Defendant claims that he exhausted his administrative remedies before filing a

motion for compassionate release, and the Government does not disagree. ECF No. 103 at

18. Accordingly, the Court will address the merits of this motion.

   I.      Eligibility for Compassionate Release

        Defendant is thirty-eight years old, obese, and has asthma that requires him to use

a rescue inhaler. The CDC recognizes an increased risk of severe illness from the virus

among obese adults. See People with Certain Medical Conditions, CENTERS FOR

DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Feb.8,

2021). Additionally, the CDC found that moderate to severe asthma might increase the

likelihood of serious illness. Id. In addition to citing potential health risks, Defendant

further argues that he does not have any control over his surroundings, making it impossible



                                             5
                   2:14-cr-20035-MMM-DGB # 104             Page 6 of 8




for him to follow the CDC guidelines on protecting himself from the virus. Accordingly,

Defendant argues that the COVID-19 pandemic and his medical conditions constitute

extraordinary and compelling reasons for compassionate release. While Defendant

acknowledges that he refused the vaccine, he claims that his skepticism regarding the

vaccine is shared by much of the country.

       The Government asserts that Defendant has not established extraordinary and

compelling reasons for a reduced sentence within the meaning of § 3582(c)(1)(A). While

the Government acknowledges that obesity may qualify as an extraordinary condition

qualifying an inmate for consideration for compassionate release due to the COVID-19

pandemic, the Government argues that Defendant’s refusal of a vaccine means his health

concerns no longer qualify as an extraordinary circumstance. Courts across the country

appear to have consistently ruled that an inmate’s refusal of a COVID-19 vaccine weighs

against a finding of extraordinary and compelling circumstance to justify relief. See United

States v. Lohmeier, No. 12 CR 1005, 2021 WL 365773, at *2 (N.D. Ill. Feb. 03, 2021) (“In

declining vaccination (twice), [Defendant] declined the opportunity to reduce his risk

exposure to COVID-19 dramatically; he cannot reasonably expect that prolonging his risk

by declining vaccination will be rewarded with a sentence reduction.”); United States v.

Williams, No. CR 1701279001, 2021 WL 321904, at *3 (D. Ariz. Feb. 1, 2021)

(“Defendant’s own behavior [in refusing vaccination] is inconsistent with his position that

he believes he is at increased risk from the virus.”); United States v. Gonzalez Zambrano,

No. 18-CR-2002, 2021 WL 248592, at *5 (N.D. Iowa Jan. 25, 2021) (“Although defendant

has a right to refuse medical treatment, the Court finds that it would be inappropriate to

reward her refusal to protect herself by granting her release. It would be paradoxical to



                                             6
                     2:14-cr-20035-MMM-DGB # 104             Page 7 of 8




endorse a system whereby a defendant could manufacture extraordinary and compelling

circumstances for compassionate release by unreasonably refusing the health care afforded

to them.”); United States v. Baeza-Vargas, 2021 BL 125472, 3 (D. Ariz. Apr. 05, 2021)

(collecting cases). Indeed, while Defendant is not obligated to take the vaccine, it is

inconsistent for him to both claim fear of risk of contracting the virus while refusing

medical treatment that would drastically reduce his risk.

          Moreover, there are currently 10 inmates with active infections, which is down

from the 30 active infections that Defendant cited in his motion filed in March. COVID-19

Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/

(last visited Apr. 15, 2021). There are also now 458 inmates, and 198 staff members that

are fully inoculated. Id. With cases down and vaccinations up, it appears that the pandemic

issues are waning in this facility.

    II.      Applicable § 3553(a) Factors Do Not Support a Sentence Reduction

          Defendant argues that the § 3553(a) factors weigh in favor of compassionate release

and that his punishment was excessive. However, as noted above, Defendant’s sentence

fell substantially below the guideline range. He was also responsible for large quantities of

drugs, trucking thousands of kilograms of cocaine into the Illinois and Indiana. See ECF

No. 60 at 10; ECF No. 77 at 21. Despite facing up to life in prison and a guideline from

324 months to 405 months, Defendant was sentenced to 194 months, well below the

initially calculated guideline range.

          Defendant has approximately seven years remaining on his sentence and was

involved in a serious crime over a long period of time. As a result, the Court finds that a

reduction would not reflect the seriousness of his offenses, promote respect for the law,



                                               7
                      2:14-cr-20035-MMM-DGB # 104               Page 8 of 8




provide just punishment, and afford adequate deterrence to others. Therefore, even if

Defendant had successfully demonstrated extraordinary and compelling reasons for a

reduced sentence, this Court finds that a reduction would be unwarranted under § 3553(a)

factors.

    III.      Rehabilitative efforts

           Defendant also argues that he is in a minimum-security facility and is trusted to

travel from the prison unaccompanied. He also notes that he has not had any disciplinary

issues. This Court commends Defendant for his good conduct, but rehabilitation alone does

not constitute an extraordinary and compelling reason for a sentence reduction. Congress

directed the Sentencing Commission to adopt policy statements regarding “the appropriate

use of . . . the sentence modification provisions set forth in section[] . . . 3582(c) of title

18.” 28 U.S.C. § 994(a)(2)(C). Providing further guidance, § 994(t) states:

           The Commission, in promulgating general policy statements regarding the
           sentencing modification provisions in section 3582(c)(1)(A) of title 18,
           shall describe what should be considered extraordinary and compelling
           reasons for sentence reduction, including the criteria to be applied and a list
           of specific examples. Rehabilitation of the defendant alone shall not be
           considered an extraordinary and compelling reason.

This Court finds that none of Defendant’s proffered reasons regarding his good conduct

are “extraordinary and compelling” under § 3582(c)(1)(A)(i).

                                            Conclusion

           For the reasons stated above, Defendant’s Second Amended Motion for

Compassionate Release [102] and his pro se Motion [100] are DENIED.

           ENTERED this 16th day of April, 2021.

                                                  s/ Michael M. Mihm
                                                  Michael M. Mihm
                                                  United States District Court Judge

                                                 8
